Citation Nr: 1444128	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  13-34 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to an initial rating higher than 10 percent for tinnitus.


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from December 1955 to November 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which granted service connection and assigned a 10 percent rating for tinnitus and a noncompensable (0 percent) rating for bilateral hearing loss.  Both awards are effective from June 1, 2011.

A portion of the Veteran's records are contained in the Virtual VA system and Veterans Benefits Management System (VBMS).  Any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the claims file indicates that only a portion of the Veteran's VA treatment records have been associated with the file.  On remand, a complete copy of his records for the applicable appeal period should be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

In addition, the Veteran's only VA examination during the appeal period was in January 2012.  As the claim is being remanded, he should be afforded a new examination to assess the current severity of his hearing loss.  38 C.F.R. § 3.159(c)(4).

Finally, the RO sent correspondence to the Veteran in July 2012 noting that he did not have an appointed representative to assist with his claims, and that he may contact the RO for a listing of recognized representatives.  In response, the Veteran submitted a statement, since translated from Spanish to English, which reads, "I will appreciate that you inform me if the Veterans Association is recognized as my representative for any claims."  In light of his statement, he should be provided the appropriate information for finding and appointing a representative.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a listing of the recognized veterans' service organizations and/or representatives.  The appropriate forms for appointing representation should also be sent.  The Veteran should be provided a reasonable period of time to respond.  If the Veteran submits a VA Form 21-22 in favor of a recognized service organization, the appointed organization should be provided an opportunity to submit a VA Form 646, Statement of Accredited Representative.

2.  Obtain the Veteran's VA treatment records from the San Juan VA Medical Center for the period from June 1, 2011 through the present and associate them with the claims file.  

3.  Thereafter, schedule the Veteran for a VA audiological examination, conducted by a state-licensed audiologist, to evaluate his bilateral hearing loss.  Ensure that notice of this examination is mailed to the Veteran.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examination must include a puretone audiometry test and a controlled speech discrimination test using the Maryland CNC word list, unless the examiner certifies that use of a speech discrimination test is not appropriate and provides a supporting rationale.  

The examiner should also address any functional impairment resulting from the Veteran's bilateral hearing loss and its effects on his ordinary activities.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  Review the claims file and ensure:  

(a) that all documents in Spanish are translated to English; and 

(b) that all of the requested development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the VA examination report does not include adequate responses to the specific opinion(s) requested, it must be returned to the providing examiner for corrective action.

5.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  If the benefits sought on appeal remain denied, furnish to the Veteran, and his representative if any, an appropriate SSOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

